Citation Nr: 0106049	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for vision impairment.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability.

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for colon cancer.

4.  Entitlement to Service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1954 to 
January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in May 1999 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in September 1999, a statement of the case (SOC) was 
issued in October 1999, and a substantive appeal (SA) was 
received in December 1999.  


FINDINGS OF FACT

1.  By decision in February 1964, the Board, in part, denied 
appeals by the veteran on the issues of entitlement to 
service connection for residuals of an eye injury and for 
left knee disability.  

2.  Evidence received since the February 1964 Board rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's underlying 
claims of entitlement to service connection for residuals of 
an eye injury and for left knee disability.

3.  By rating decision in March 1998, the RO denied 
entitlement to service connection for colon cancer; a notice 
of disagreement was not received to initiate an appeal from 
that determination.  

4.  Evidence received since the March 1998 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's underlying claims 
of entitlement to service connection for colon cancer. 


CONCLUSIONS OF LAW

1.  The February 1964 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been received in 
connection with the veteran's claims of entitlement to 
service connection for vision impairment and for left knee 
disability, and these claims have therefore not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The March 1998 rating decision denying entitlement to 
service connection for colon cancer is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

4.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection colon cancer, and this claim has therefore not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1964 Board decision, in pertinent part, denied 
appeals on the issues of entitlement to service connection for 
residuals of a left eye injury and for left knee disability.  
That decision is final.  38 U.S.C.A. § 7104.  

By rating decision in March 1998, the RO denied entitlement to 
service connection for colon cancer.  The veteran was notified 
of that determination and furnished notice of appellate rights 
and procedures.  However, a timely notice of disagreement was 
not received to initiate an appeal.  In this regard, the Board 
does acknowledge a November 1998 Statement in Support of Claim 
(VA Form 21-4138) submitted by the veteran that same month.  
However, that communication did not include any language which 
expressed disagreement with the March 1998 decision.  Instead, 
the veteran merely indicated that he would like to reopen 
claims regarding "internal injuries," knees and vision.  
Although the veteran, upon RO request, later clarified that he 
believed that internal injuries claimed to have been suffered 
during service may have led to colon cancer, the November 1998 
statement nevertheless cannot be viewed as expressing any 
disagreement with the March 1998 decision.  Instead, it was a 
request to reopen.  As a notice of disagreement was not 
received within one year of the date of notification of the 
March 1998 rating decision, that decision became final.  38 
U.S.C.A. § 7105(c). 

Although the February 1964 Board decision and the March 1998 
rating decision are final, applicable law provides that the 
claims which are the subject of those prior final decision 
will be reopened and the former disposition of the claims 
shall be reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran attempted to reopen 
the claims, and the RO denied the requests to reopen by rating 
decision in May 1999.  The present appeal ensued. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law a 
bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  This newly enacted legislation also provides 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  

Turning to the evidence of record, evidence relevant to the 
vision impairment and left knee disorder received since the 
February 1964 Board decision includes medical reports dated 
over the years which include occasional references to knee 
pain and a left eye problem during service.  Such items add 
nothing of significance to the record regarding these issues.  
The Board had before it in 1964 service medical records 
showing treatment for a left eyelid problem as well as for 
various complaints related to the left lower extremity.  The 
Board also had before it post-service medical evidence 
showing a fracture of the left tibia in August 1960.  Based 
on such evidence, the Board found no relationship between any 
left knee or left eye disorders and the veteran's service.  
Also received since the 1964 Board decision is an October 
1968 VA examination and associated radiology report.  The 
veteran complained of left knee arthritis and pain, and of a 
residual eye injury.  The radiology report of both knees was 
negative.  Examination of the eyes was negative, and vision 
was found to be 20/20, bilaterally.  The relevant diagnoses 
were as follow: eye injury, by history; and arthralgia of the 
knees.  This item of evidence is also not new and material.  
It adds nothing new to the evidentiary record and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  The veteran's statements 
received since February 1964 essentially reiterate the 
contentions which were considered by the Board at the time of 
that decision. 

Looking to the colon cancer issue, the RO had before it in 
March 1998 medical records which clearly document medical 
treatment for colon cancer in the 1990's.  However, items of 
evidence received since March 1998 which are pertinent to the 
colon cancer issue merely detail the diagnosis and treatment 
of the cancer in the 1990's.  The evidence received since 
March 1998 does not in any manner suggest any relationship 
between the cancer and the veteran's service.  It adds 
nothing new to the record that was not know at the time of 
the March 1998 rating decision. 

In sum, the Board is compelled to conclude that new and 
material evidence has not been received in connection with 
the claims for vision impairment, left knee disability or 
colon cancer.  Therefore, these claims have not been 
reopened. 


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
vision impairment, for left knee disability, and for colon 
cancer.  The appeal is denied to this extent.


REMAND

Review of the claims file reveals some apparent confusion 
regarding the knee issue.  It appears that the veteran is 
seeking service connection for disability of both knees, and 
the May 1999 rating decision and the October 1999 statement 
of the case appear to reference both knees.  However, the 
February 1964 Board decision only addressed the left knee.  
Therefore, it would appear that service connection for right 
knee disability should be adjudicated on the merits rather 
than under the new and material analysis.  Preliminary action 
by the RO to first address the merits of the right knee 
disability claim is necessary to avoid prejudice to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993). 

Accordingly, the issue of entitlement to service connection 
for right knee disability is hereby REMANDED to the RO for 
the following actions:

1.  The RO should take all appropriate 
action to ensure compliance with the 
assistance/notice provisions of the 
Veterans Claims Assistance Act of 2000, 
including, if necessary, the scheduling 
of a special VA examination of the right 
knee. 

2.  After completion of the above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
right knee disability on the merits under 
all applicable laws and regulations.  
Unless the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to afford the veteran due 
process of law.  The veteran and his representative are free 
to submit additional evidence and argument in support of the 
matter addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



